DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 12 is canceled. Claims 1-11 and 13-15 remain pending. Claims 1-7 are elected for examination. Claims 8-11 and 13-15 are non-elected and withdrawn.

Election/Restrictions
Applicant’s election of Invention I (claims 1-7) in the reply filed on 10/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between Invention I and Invention II, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant only traverses the species restrictions: i.e., species A through F; species J and K; species P and Q (see remarks at 8). Because those species restrictions are hereby withdrawn, the traversal is considered moot.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "distributor valve assembly" as described in the specification, which states: 
Valve assemblies V are arranged on the water supply line and are designated by the reference sign V in FIG. 4. They can be formed, e.g., for pressure regulation (pressure limiting valve) or as 2-port/2-way valve for selectively distributing the mixture to different spray nozzles Di. Furthermore, a restrictor valve can The mixture is distributed to the respective spray nozzles Di. For this purpose, a distributor circuit can be formed. The valves can be controlled electronically by the electronic circuit unit S. (para. 0057)
But Fig. 4 shows the 2-way valve positioned on a single supply line (para. 0057 also uses “line” in the singular form), which is connected to a plurality of spray nozzles, so it’s unclear how the 2-way valve can selectively distribute the mixture to those different nozzles on the same supply line. Indeed, Fig. 1 already suggests D1 and D3 are positioned on the same supply line.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference character “S2” has been used to designate both a structure outside electronic circuit unit S and a structure inside electronic circuit unit S (see fig. 2). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference character “D” has been used to designate both a plurality of nozzles (see fig. 1) and a 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “D2.” Para. 0043 of the specification mentions D1, D2, D3, but only D1 and D3 are illustrated in fig. 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “A” (see fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
“second sensor unit” in claim 3.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it’s being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“second sensor unit” is interpreted as requiring the structure(s) of a flow sensor (volume flow measuring device) (see para. 0010, 0059), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Although claim 3 recites a “second sensor unit”—which is interpreted under 35 U.S.C. 112(f)—configured to detect at least one of five parameters, the specification fails to disclose the structure(s) for detecting some of those parameters.
Claim 3 recites:
a second sensor unit configured to detect at least one of metering pump-related operating state data, error status messages, temperature signals and pressure, and path measurement signals, and the metering pump-related operating state data being at least one of a metering pump capacity and the volume flow of the additive delivered by the electronically regulatable metering pump.
Regarding “error status messages,” although the specification discloses that the metering pump can send “malfunction notifications (e.g., in the case of a short-circuit)” to the electronic circuit unit (para. 0060), the specification does not disclose what structure of the metering pump not enabled.
Regarding “temperature signals and pressure,” although the specification discloses that the metering pump can send temperature data and pressure data to the electronic circuit unit (para. 0060, 0065), the specification does not disclose what structure of the metering pump detects temperature, what structure of the metering pump detects pressure, and whether the two structures are the same or different. Also, the specification discloses a “temperature of the body of the vehicle KFZ” (para. 0065), so it’s unclear whose “temperature” is being referred to in claim 3. Thus, the structure of detecting “temperature signals and pressure” is not enabled.
Regarding “path measurement signals,” the specification does not explain what this parameter means, what structure detects it, and how it’s detected. Thus, the structure for detecting “path measurement signals” is not enabled.
Regarding “metering pump capacity,” the specification discloses a volume flow measuring device (para. 0010). Thus, the structure for detecting this parameter is enabled.
Regarding “volume flow of the additive,” the specification discloses a volume flowmeter (para. 0059). Thus, the structure for detecting this parameter is enabled.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 1 recites “a first sensor unit for detecting sensor data which is formed as a volume flow measuring device” at line 4-5. It’s unclear if “which” refers to “sensor data” or “first sensor unit.” For examination purpose, it’s interpreted as referring to “first sensor unit.”
Claim 1 recites “a storage container for an additive to be admixed with the washing fluid” at line 6. It’s unclear if the storage container merely stores the additive and the additive is mixed with washing fluid elsewhere, or if the additive is mixed with washing fluid inside the storage container. For examination purpose, it’s interpreted as the former (i.e., mixed elsewhere).
Claim 1 recites “sensor data” at line 11. It’s unclear if this is the same as the “sensor data” recited at line 4. For examination purpose, it’s interpreted as the same (i.e., “the sensor data”).
Claim 2 recites “a supply of washing fluid” at line 3. It’s unclear if this is the same washing fluid of claim 1. For examination purpose, it’s interpreted as the same (i.e., “a supply of the washing fluid”).
Claim 2 recites “controlled and/or regulated” at line 4. It’s unclear if the two verbs are the same or different. If they are the same, then using both would be redundant. If they are different, the difference is not explained by the present application. For examination purpose, the two verbs are interpreted as the same.
Claim 4 recites “wherein the desired application concentration of the additive in the washing fluid . . . is distributed . . .” at line 1-3. It’s unclear how a “concentration” is distributed, because “concentration” is a just physical property of a solution/mixture. It’s the liquid solution/mixture of additive and water—which possesses the physical property of the desired application concentration—that’s being distributed.
Claim 4 recites “selected operating assemblies” at line 4. It’s unclear if this is related to the “operating assemblies” recited in claim 1 line 15. For examination purpose, it’s interpreted as “selected operating assemblies of said operating assemblies.”
Regarding claim 4, the phrase "in particular" (at line 4) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites “an interface to detect the desired application concentration of the additive in the washing fluid” at line 5-6. It’s unclear if this is the same as “an interface for detecting a desired application concentration of the additive in the washing fluid” recited in claim 1 line 9-10. For examination purpose, it’s interpreted as the same (i.e., “the interface to detect the desired application concentration . . .”).
Claim 6 at line 3 recites “other regulating data,” which is indefinite for several reasons. First, the word “other” suggests the existence of some original or first regulating data, but such regulating data has not been previously recited. Second, it’s unclear what’s meant by “regulating data” and the specification does not define this term. Third, it’s unclear if “regulating data” is the same as or different from “sensor data.”
Claim 7 recites “wherein the first sensor unit of the automatic washing installation additionally includes a pressure measuring device,” but claim 1 (which claim 7 depends on) already recites that the first sensor unit “is formed as a volume flow measuring device.” Thus, the scope of “first sensor unit” is unclear. Specifically, it’s unclear if it’s a singular sensor (i.e., volume flow measuring device) or a combination of two sensors (i.e., volume flow measuring device and pressure measuring device). For examination purpose, it can be interpreted as either.

Claim limitation “second sensor unit” (recited in claim 3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. As explained above, the specification fails to disclose the structure(s) for detecting the parameters "error status messages," "temperature signals and pressure," and "path measurement signals." Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FIRESTONE (US PGPUB 20030127534, as provided in 1/10/2020 IDS).
Regarding claim 1, FIRESTONE teaches an automatic washing installation for vehicles (vehicle washing system, abstract, para. 0001, fig. 1-3; each of embodiments 100 and 200 can be used with gantry 14 or spray wand 18, para. 0030, the two embodiments are merely examples and various modifications and alterations can be made to them, para. 0036-37).
FIRESTONE’s automatic washing installation comprises: 
a supply connection (unlabeled supply pipe connected to water source 110, see fig. 2-3) for supplying a washing fluid (supplying water, para. 0025, 0031, fig. 2-3); 
a first sensor unit (water flow sensor 112, fig. 2, water flow sensor 204, fig. 3; the two sensors are similar, para. 0031) for detecting sensor data which is formed as a volume flow measuring device (water flow sensor 112 determines the quantity of water supplied, para. 0025; 
a storage container (chemical storage tank 116, fig. 2-3, chemical storage tank 116a, fig. 3; the tanks are repetitive iterations, para. 0033, fig. 3) for an additive to be admixed with the washing fluid (chemicals 114 stored in tank 116 is to be mixed with water 109, fig. 2-3, para. 0025-26, 0032-33; similar teaching for chemical 114a stored in tank 116a, see para. 0033, fig. 3); 
an electronically regulatable metering pump (metering pump 124 under the control of control unit 120, para. 0026, abstract, fig. 2) to deliver a volume flow of the additive from the storage container (metering pump 124 meters the exact amount of chemical 114 to be added to water 109, para. 0026); and 
an electronic circuit unit (control unit 120, fig. 2-3, abstract, para. 0025; control unit 120 can be a personal computer having Proportional, Integral, Derivative (“PID”) algorithm, para. 0025-26, claims 10, 19).
FIRESTONE’s electronic circuit unit (control unit 120, which can be a personal computer) inherently has an interface for detecting a desired application concentration of the additive in the washing fluid, for several reasons. First, FIRESTONE teaches that the PID algorithm in control unit 120 has a preselected set point, which is the desired chemical/water ratio (corresponding to “desired application concentration of the additive in the washing fluid”), as input by an operator
FIRESTONE also teaches wherein the electronic circuit unit (control unit 120) is configured to regulate the electronically regulatable metering pump (metering pump 124) depending on sensor data (under the control of control unit 120, metering pump 124 meters an amount of chemical 114 in response to flow of water 109 as measured by water flow sensor 112, para. 0026; control unit 120 uses flow of water, as measured by water flow sensor 112 or 204, to control the metering apparatus to control the quantity of chemical 114 being dispensed, para. 0035), in that a desired specification for the electronically regulatable metering pump is calculated (metering pump 124 meters the exact amount of chemical 114 to be added, para. 0026; control unit 120 calculates the quantity of chemical 114 to be added, para. 0035) such that by a volume flow ratio between a measured volume flow of the washing fluid (flow of water measured by water flow sensor, as explained above) and the volume flow of the additive delivered by the electronically regulatable metering pump (amount of chemical 114 metered by metering pump 124, as explained above), the desired application concentration is achieved (achieving the preselected set point, which is the desired chemical/water ratio, para. 0026; achieving the predetermined desired concentration of chemical in water, para. 0035) for feeding into operating assemblies of the automatic washing installation (deliver the chemical/water mixture to gantry 14 or spray wand 18, fig. 1-3, abstract, para. 0010, 0028, 0030, 0038).
Regarding claim 3, FIRESTONE teaches the automatic washing installation as claimed in claim 1. FIRESTONE teaches a second sensor unit (chemical flow sensor 118, fig. 2; chemical flow sensors 210, 210a, fig. 3, which are similar to chemical flow sensor 118, para. 0031; see also claims 2, 23, 25) configured to detect at least one of metering pump-related operating state data, the metering pump-related operating state data being the volume flow of the additive (measuring the flow of chemical 114, para. 0025, 0031, 0035, claims 2, 23, 25) delivered by the 
Regarding claim 4, FIRESTONE teaches the automatic washing installation as claimed in claim 1. FIRESTONE teaches a distributor valve assembly (a plurality of spray wands 18, each having a pump and a valve, see fig. 2, para. 0023; a gantry 14, fig. 1, 3, para. 0030) for selectively feeding into selected operating assemblies (each spray wand can be selectively turned on or off, para. 0023; the gantry can have a plurality of independently operating spray heads, para. 0030) of the automatic washing installation (vehicle washing system) and in particular into selected spray nozzles of a spraying system (as explained above, each spray wand can be selectively turned on or off, and the gantry’s spray heads can be independently operated).
The phrase 
wherein the desired application concentration of the additive in the washing fluid provided by the electronically regulatable metering pump is distributed via a distributor valve assembly for selectively feeding into selected operating assemblies of the automatic washing installation and in particular into selected spray nozzles of a spraying system in a dedicated manner for each process step of the automatic washing installation
is interpreted as intended use, because it’s directed to how the mixture of additive and washing fluid is used without imposing any structural limitation on the claimed washing installation. FIRESTONE’s distributor valve assembly is structurally fully capable of performing the recited function, as explained above.
Regarding claim 5, FIRESTONE teaches the automatic washing installation as claimed in claim 1.

    PNG
    media_image1.png
    540
    447
    media_image1.png
    Greyscale

FIRESTONE teaches the electronic circuit unit (control unit 120) comprises: 
an input interface (points A, B & D in annotated fig. 2 above) to detect measured sensor data of at least one volume flow measuring device (flow sensor 112 and flow sensor 118 are connected to control unit 120 via points A and B, respectively, see annotated fig. 2); 
an interface to detect the desired application concentration of the additive in the washing fluid (as explained above); and 
an output interface (point C in annotated fig. 2 above) to output the desired specification for regulating the electronically regulatable metering pump (metering pump 124 is connected to control unit 120 via point C, see annotated fig. 2).  
Regarding claim 6, FIRESTONE teaches the automatic washing installation as claimed in claim 5. FIRESTONE teaches the input interface (points A, B & D in annotated fig. 2 above) is further configured to detect other sensor data (level sensor 126 is connected to control unit 120 via point D, see annotated fig. 2). FIRESTONE also teaches that various sensors can communicate with control unit 120 via TCP/IP over Ethernet (para. 0025), which means the input interface can include a network interface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over FIRESTONE.
Regarding claim 2, FIRESTONE teaches the automatic washing installation as claimed in claim 1.
FIRESTONE does not explicitly teach: “a valve assembly engaged with a supply of washing fluid, configured to adapt the volume flow of the washing fluid, and controlled and/or regulated by the electronic circuit unit.”
But FIRESTONE already teaches a valve assembly (valve 208) engaged with a supply of chemical 114 (fig. 3, para. 0031), configured to adapt the volume flow of the chemical (valve 208 meters the flow of chemical 114, para. 0031), and controlled and/or regulated by the electronic circuit unit (valve 208 is under control of control unit 120, para. 0031, fig. 3).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify FIRESTONE to incorporate a valve assembly engaged with a supply of washing fluid (e.g., water) and controlled and/or regulated by the electronic circuit unit (e.g., control unit 120), with reasonable expectation of adapting the volume flow of the washing fluid. It’s already well known in the art that a vehicle washing system can have a valve assembly engaged with a supply of liquid and controlled and/or regulated by the electronic circuit unit, wherein the valve assembly is for adapting the volume flow of the washing fluid (see FIRESTONE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, such valve assembly as incorporated would perform the same function as before (e.g., control the flow of a liquid), thus yielding predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FIRESTONE, as applied to claim 1, in view of DETRICK (US PGPUB 20130239992).
Regarding claim 7, FIRESTONE teaches the automatic washing installation as claimed in claim 1.
FIRESTONE does not explicitly teach: “wherein the first sensor unit of the automatic washing installation additionally includes a pressure measuring device.”
DETRICK teaches a vehicle wash system (e.g., fig. 1 & 5), just like the present application; thus DETRICK is analogous. 

    PNG
    media_image2.png
    546
    801
    media_image2.png
    Greyscale

DETRICK teaches: a supply connection (water supply 152, fig. 5) for supplying a washing fluid; a first sensor unit for detecting sensor data which is formed as a volume flow measuring device (flow sensor 160, fig. 5); a storage container (chemical tank 156, fig. 5) for an additive to be admixed with the washing fluid; an electronically regulatable metering pump (metering pump 158, fig. 5) to deliver a volume flow of the additive from the storage container (from chemical tank 156); and an electronic circuit unit (controllers 130, 134, fig. 5). DETRICK further teaches a pressure measuring device (pressure sensor 154 on the water supply line 152, fig. 5, para. 0095) for measuring the pressure of the water used for washing.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify FIRESTONE to incorporate a pressure measuring device (e.g., pressure sensor), with reasonable expectation of measuring the pressure of washing fluid (e.g., water). It’s well known in the art that a vehicle washing system can have a See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, such pressure sensor as incorporated would perform the same function as before (e.g., monitoring water pressure), thus yielding predictable results. Indeed, FIRESTONE already teaches supplying the water under pressure (see para. 0014, 0031, claim 29). In the resulting combination of FIRESTONE and DETRICK, the water flow sensor and the pressure sensor can be considered as components of the first sensor unit, because they both serve to monitor the water supply.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including: 
US PGPUB 20040159342 to Ewing (teaching a car wash installation that supplies specific ratio of cleaning compositions, wherein the volume and the pressure of water are both monitored and controlled to ensure wash quality, see para. 0050-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714   
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714